The latest set of claims filed, the claim listing filed October 23, 2018, is the set of claims examined here.  It is also the set of claims that appears in US 2019/0186549.

Claim Objections
Claims 7-10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 7-10 have not been further treated on the merits.

Drawings
The drawings are objected as failing to comply with:
37 CFR 1.84(k) because the scale of the drawings is too small to clearly show the details of the invention.
37 CFR 1.84(q) because the lead lines are not uniformly thick and well defined, clean, durable and black.  
37 CFR 1.84(u) because the views are not labelled in English

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Specification
The disclosure is objected to because at pages 1 & 3, reference is made to a specific claim.

The disclosure is objected to as failing to comply with 37 CFR 1.77(c) for failing to include section headings.

The abstract of the disclosure is objected to because it comprises multiple paragraphs.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
There is insufficient antecedent basis for the following limitations in claim 1: 
the 1st bearing (3, 24)
the connection bevel gears (1, 25)
the 2nd bearing (7, 19)
the bevel gears (5, 21)
the spur gears (8, 18)
the 3rd bearing (11, 16)
the spur gears (9, 17
the bevel gears (12, 14)
the cross-axle (13)
Claim 1 recites the limitation, “two forks with fixedly mounted bevel- and spur gears”.  It is unclear how that is so given that every bevel and spur gear mounted on the forks is disclosed as rotationally, not fixedly, mounted.
Claim 1 recites the limitation, “the connection bevel gear . . . is fixedly and freely rotationally connected to a joint fork”.  It is unclear how the bevel gear and joint fork are both fixedly connected and rotationally connected to each other.
Claim 2 recites the limitation, “the joint fork (4, 22) is fixedly connected to a spur gear (8, 18) at right angle.”.  It is unclear how that is so given that the drawings do not show the joint fork (4, 22) fixedly connected to a spur gear (8, 18) at a right angle.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Allowable subject matter is indicated because the prior art does not show or suggest a 90 degree transmission comprising every limitation of the claims.
Thierry, FR 2 529 278, discloses a transmission comprising forks (3, 3’) having frontally a connection bevel gear (1, 1’) with a coaxial recess, in which the 1st bearing accommodates the connection bevel gears, and a 2nd bearing accommodates further bevel gears and spur gears (2,2’), but does not show or suggest the forks having a further 3rd bearing accommodating further spur gears, which are in turn fixedly connected to still further bevel gears.
Benson, US 3,597,989 discloses a transmission comprising forks (20) having frontally a connection bevel gear (43) with a coaxial recess, in which the 1st bearing (16) accommodates the connection bevel gears, and a 2nd bearing (38) accommodates further bevel gears (45) and spur gears (48), but does not show or suggest the forks having a further 3rd bearing accommodating further spur gears, which are in turn fixedly connected to still further bevel gears.
Davis, US 263,488 discloses a transmission comprising forks (A, I) having frontally a connection bevel gear (H, M) with a coaxial recess, in which the 1st bearing accommodates the connection bevel gears, and a 2nd bearing (P) accommodates further bevel gears (Q, S), but does not show or suggest the forks having spur gears and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.